Exhibit 10.20

STANCORP FINANCIAL GROUP, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Management Committee Form)

Pursuant to Section 7 of the 2002 Stock Incentive Plan, as amended (the “Plan”),
of StanCorp Financial Group, Inc., an Oregon corporation (the “Company”), and
effective as of                             , the Company hereby grants
restricted stock units (“RSUs”) to                              (the “Employee”)
on the terms and conditions of this Agreement. By accepting this RSU grant
through the on-line system used by the Company to administer the Plan, the
Employee agrees to all of the terms and conditions of the RSU grant. The Company
and the Employee agree as follows:

1.     Award.    Subject to the terms and conditions of this Agreement, the
Company hereby grants to the Employee                      RSUs. The grant of
RSUs obligates the Company, upon vesting in accordance with this Agreement, to
deliver to the Employee one share of common stock (“Common Stock”) of the
Company (a “Share”) for each RSU. The RSUs are subject to forfeiture as set
forth in Section 2.4 below.

2     Vesting.

2.1     Generally.    All of the RSUs shall initially be unvested, and all of
the RSUs shall vest on                              (the “Vesting Date”).

2.2     Acceleration Upon Death or Disability.    If the Employee has a
Termination of Employment prior to the Vesting Date as a result of Total
Disability or Death as such terms are defined in Sections 6.1-4(b) and 6.1-4(c),
respectively, of the Plan, all of the RSUs shall immediately vest.

2.3     Change of Control.    All of the RSUs shall immediately vest if the
Employee becomes entitled to the severance benefits provided under the terms of
Employee’s Change of Control Agreement with the Company, as such agreement may
be amended from time to time, and all conditions to the payment of such
severance benefits, including the execution of a release and expiration of the
applicable revocation period, have been satisfied.

2.4     Forfeiture.    If the Employee has a Termination of Employment prior to
the Vesting Date, other than by reason of Total Disability or Death, any RSUs
that did not vest pursuant to this Section 2 at or prior to the time of such
Termination of Employment shall be forfeited to the Company; provided, however,
that if RSUs are forfeited under this sentence and an event described in
Section 2.3 subsequently occurs, the RSUs shall be restored to the Employee and
vested.

2.5     A “Termination of Employment” shall be deemed to occur on the date on
which the Employee ceases to be employed on a continuous full time basis by the
Company or a subsidiary of the Company for any reason or no reason, with or
without cause. The Employee shall not be treated as having a Termination of
Employment during the time the Employee is receiving long term disability
benefits provided by the Company or a subsidiary of the Company, unless the
Employee has received formal written notice of termination.



--------------------------------------------------------------------------------

3.     Delivery.    Subject to applicable tax withholding, as soon as
practicable on or after the Vesting Date, the Company will issue to the Employee
the number of Shares underlying the RSUs that vested.

4.     Tax Withholding.    The Employee acknowledges that, on the date the
Shares are issued to the Employee (the “Payment Date”), the Value (as defined
below) on that date of the Shares will be treated as ordinary compensation
income for federal and state income and FICA tax purposes, and that the Company
will be required to withhold taxes on these income amounts. To satisfy the
required minimum withholding amount, the Company shall withhold the number of
Shares having a Value equal to the minimum withholding amount. For purposes of
this Section 4, the “Value” of a Share shall be equal to the closing market
price for Common Stock on the last trading day preceding the Payment Date.

5.     Mergers, Consolidations or Changes in Capital Structure.    If, after the
date of this Agreement, the outstanding Common Stock is increased or decreased
or changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, plan of exchange, recapitalization,
reclassification, stock split, combination of shares or dividend payable in
shares, or in the event of any consolidation, merger or plan of exchange
involving the Company pursuant to which the Common Stock is converted into cash,
securities or other consideration, then appropriate adjustment shall be made by
the Organization and Compensation Committee of the Company’s Board of Directors
in the number and kind of shares subject to this Agreement so that the
Employee’s proportionate interest before and after the occurrence of the event
is maintained.

6.     No Right to Employment.    Nothing in this Agreement or the Plan shall
(i) confer upon the Employee any right to be continued in the employment of the
Employee’s employer or interfere in any way with the right of such employer to
terminate the Employee’s employment at any time, for any reason or no reason,
with or without cause, or to decrease the Employee’s compensation or benefits,
or (ii) confer upon the Employee any right to the continuation, extension,
renewal, or modification of any compensation, contract or arrangement with or by
the Company or any subsidiary of the Company.

7.     Approval.    The obligations of the Company under this Agreement and the
Plan are subject to the approval of state, federal or foreign authorities or
agencies with jurisdiction in the matter. The Company will use its reasonable
best efforts to take steps required by state, federal or foreign law or
applicable regulations, including rules and regulations of the Securities and
Exchange Commission and any stock exchange on which the Company’s shares may
then be listed, in connection with the grant evidenced by this Agreement. The
foregoing notwithstanding, the Company shall not be obligated to deliver the
Shares if such delivery would violate or result in a violation of applicable
state or federal securities laws.



--------------------------------------------------------------------------------

8.    Miscellaneous.

8.1    Governing Law.    This Agreement shall be governed by and construed under
the laws of the State of Oregon, without regard to the choice of law principles
applied in the courts of such state.

8.2    Severability.    If any provision or provisions of this Agreement are
found to be unenforceable, the remaining provisions shall nevertheless be
enforceable and shall be construed as if the unenforceable provisions were
deleted.

8.3    Entire Agreement.    This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous oral or written agreements between the Company and the
Employee relating to the subject matter hereof.

8.4    Amendment.    This Agreement may be amended or modified only by written
consent of the Company and the Employee.

8.5    Assignment.    The Employee may not assign this Agreement or any rights
hereunder to any other party or parties without the prior written consent of the
Company. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

 

STANCORP FINANCIAL GROUP, INC.

By:

   